137 Ga. App. 434 (1976)
224 S.E.2d 55
DOYAL DEVELOPMENT COMPANY, INC.
v.
BLAIR.
51343.
Court of Appeals of Georgia.
Argued October 7, 1975.
Decided January 16, 1976.
Rehearing Denied January 30, 1976.
Rolader, Barham, Davis, Graham & McEvoy, D. W. Rolader, for appellant.
McHaney & Lynn, Robert L. McHaney, Jr., for appellee.
MARSHALL, Judge.
We have reviewed the record and the findings of fact and conclusions of law entered by the trial judge, and conclude that those findings and conclusions are amply supported by the evidence and are adequate to dispose of the issues raised below. This court will not disturb findings and conclusions that are not "clearly erroneous." CPA § 52 (a) (Code Ann. § 81A-152 (a)). See cases cited in Doyal Development Co. v. Blair, 133 Ga. App. 613 (2) (211 SE2d 642), reversed on other grounds in Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471), vacated in Doyal Development Co. v. Blair, 135 Ga. App. 337 (217 SE2d 501).
Judgment affirmed. Bell, C. J., and Webb, J., concur.